Case 3:18-cv-05945-VC Document 162-10 Filed 02/05/20 Page 1 of 3




            EXHIBIT 9
                 Case 3:18-cv-05945-VC Document 162-10 Filed 02/05/20 Page 2 of 3




From:                              Melody McGowin <mmcgowin@piercebainbridge.com>
Sent:                              Tuesday, May 28, 2019 11:07 AM
To:                                Mazzello, Mary C.
Cc:                                #Apple-MEMOJI; David Hecht; Selina Kyle; Cassie Black; Grace Chang; Wen Wu; Brian
                                   Dunne
Subject:                           [EXT] Re: Social Tech v. Apple - Social Tech Document production


Mary,

It appears that the incorrect production set was produced for the second production. As reflected in the production
letter dated May 15, the correct production includes SocialTech_0000202 – SocialTech_0000701. We have uploaded the
replacement production set here: https://piercebainbridge.sharefile.com/d-sd57e6dc3edd4a95b. I will send the
password separately. Please let me know if you are still running into issues with this correct production.

As for SocialTech_0000703, we will look into the issue.

Best,

Melody McGowin
Associate | Pierce Bainbridge Beck Price & Hecht LLP
Direct: (646) 537-1334


From: "Mazzello, Mary C." <mary.mazzello@kirkland.com>
Date: Friday, May 24, 2019 at 5:13 PM
To: Melody McGowin <mmcgowin@piercebainbridge.com>
Cc: #Apple-MEMOJI <apple-memoji@kirkland.com>, David Hecht <dhecht@piercebainbridge.com>, Selina
Kyle <skyle@piercebainbridge.com>, Cassie Black <cblack@piercebainbridge.com>, Grace Chang
<gchang@piercebainbridge.com>, Wen Wu <wwu@piercebainbridge.com>, Brian Dunne
<bdunne@piercebainbridge.com>
Subject: Social Tech v. Apple - Social Tech Document production

Dear Melody,

I am writing regarding a few issues with Social Tech’s document production:

  1     The Bates numbers in Social Tech’s third production overlap with Bates number from the second production. Can
        you please re-produce the third production with new Bates numbers, so we do not have multiple documents
        bearing the same Bates numbers? We’re concerned that that will lead to confusion when we start depositions or
        have to attach exhibits to expert reports or summary judgment motions.

  2     SocialTech0000438 and 0000595 are both pdfs with the words “No Images Produced” on them. Were there
        supposed to be native files produced at these Bates numbers? If so, please provide the native documents.

  3     The native version of SocialTech0000479 is an .iwa file, and the pdf associated with this Bates number contains no
        information. As discussed at the time of the mediation, we cannot open IWA files. Can you produce this
        document in pdf or other format?
                                                             1
                     Case 3:18-cv-05945-VC Document 162-10 Filed 02/05/20 Page 3 of 3


   4    Diana mentioned earlier this week that Social Tech produced email communications with Google that indicate
        that text is hidden. The Bates number of the document is SocialTech_0000703. Please reproduce without the text
        hidden.

Best,

Mary



Mary Mazzello
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4944
F +1 212 446 4900
-----------------------------------------------------
mary.mazzello@kirkland.com




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this comm




                                                                             2
